 
 
I 
111th CONGRESS 1st Session 
H. R. 337 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2009 
Mr. Matheson introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To provide for the sale of approximately 25 acres of public land to the Turnabout Ranch, Escalante, Utah, at fair market value. 
 
 
1.DefinitionsIn this Act: 
(1)Federal landThe term Federal land means the approximately 25 acres of Bureau of Land Management land identified on the map as Lands to be conveyed to Turnabout Ranch. 
(2)MapThe term map means the map entitled Turnabout Ranch Conveyance dated May 12, 2006, and on file in the office of the Director of the Bureau of Land Management. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)MonumentThe term Monument means the Grand Staircase-Escalante National Monument located in southern Utah. 
(5)Turnabout RanchThe term Turnabout Ranch means the Turnabout Ranch in Escalante, Utah, owned by Aspen Education Group. 
2.Conveyance of Federal land to Turnabout Ranch 
(a)In generalNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act (43 U.S.C. 1713), if not later than 30 days after completion of the appraisal required under subsection (b), Turnabout Ranch of Escalante, Utah, submits to the Secretary an offer to acquire the Federal land for the appraised value, the Secretary shall, not later than 30 days after the date of the offer, convey to Turnabout Ranch all right, title, and interest to the Federal land, subject to valid existing rights. 
(b)AppraisalNot later than 90 days after the date of enactment of this Act, the Secretary shall complete an appraisal of the Federal land. The appraisal shall be completed in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. All costs associated with the appraisal shall be born by Turnabout Ranch. 
(c)Payment of considerationNot later than 30 days after the date on which the Federal land is conveyed under subsection (a), as a condition of the conveyance, Turnabout Ranch shall pay to the Secretary an amount equal to the appraised value of the Federal land, as determined under subsection (b). 
(d)Costs of conveyanceAs a condition of the conveyance, any costs of the conveyance under subsection (a) shall be paid by Turnabout Ranch. 
(e)Disposition of proceedsThe Secretary shall deposit the proceeds from the conveyance of the Federal land under subsection (a) in the Federal Land Deposit Account established by section 206 of the Federal Land Transaction Facilitation Act, Public Law 106–248, to be expended in accordance with that Act. 
3.Modification of monument boundaryWhen the conveyance authorized by section 2 is completed, the boundaries of the Grand Staircase-Escalante National Monument in the State of Utah are hereby modified to exclude the Federal land conveyed to Turnabout Ranch. 
 
